--------------------------------------------------------------------------------

ASSIGNMENT AGREEMENT
This assignment agreement (this "Assignment Agreement") is entered into as of
this 22nd day of September, by and between G&L Enterprises ("G&L", "Assignor"),
Alliance Financial Network, Inc. ("Alliance"), a Colorado corporation, and Ga Du
Corporation ("GA DU", "Assignee"), a Nevada corporation.
WHEREAS, G&L Enterprises entered into a License & Master Marketing Agreement
("LMMA") with Alliance Financial Network, Inc. on September 6, 2017, wherein
they agreed to certain terms and conditions with regard to marketing services to
be provided to Alliance, by G&L.
WHEREAS, the Assignor wishes to transfer and assign to the Assignee all of the
Assignor's rights and interests in and to, and obligations under the LMMA, and
the Assignee wishes to be the assignee and transferee of such rights, interests
and obligations; 
WHEREAS, pursuant to the LMMA, G&L may assign and transfer its rights, interests
and obligations under the LMMA; and 
WHEREAS, on September 22, 2017, Assignor did assign all of its rights,
interests, and obligations under the LMMA to Assignee.
NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows: 
1. Assignment and Assumption. The Assignor hereby transfers and assigns to the
Assignee, and the Assignee hereby acquires from the Assignor all of the
Assignor's rights, interests in, and obligations to the LMMA, of whatever kind
or nature, and the Assignee hereby assumes and agrees to perform all
obligations, duties, liabilities and commitments of the Assignor under the LMMA,
of whatever kind or nature. 
2. Effectiveness. This Assignment Agreement shall be effective as of the date
first set forth above. 
3. Governing Law; Binding Effect. This Assignment Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada applicable to
contracts made and performed in such state without giving effect to the choice
of law principles of such state that would require or permit the application of
the laws of another jurisdiction. 
4. Counterparts. This Assignment Agreement may be executed in one or more
counterparts, including facsimile counterparts, each of which shall be deemed to
be an original copy of this Assignment Agreement, and all of which, when taken
together, shall be deemed to constitute one and the same agreement. Delivery of
such counterparts by facsimile or electronic mail shall be deemed effective as
manual delivery.
5.  Terms and Conditions.  All of the terms and conditions set forth in the
LMMA, dated September 6, 2017, by and between G&L and Alliance, remain the same
as if GA DU is stepping into G&L's shoes, and the LMMA may not thereafter be
modified without written consent of both Alliance and GA DU.
1

--------------------------------------------------------------------------------

6.  G&L Liability.  Upon execution of this Assignment Agreement, G&L shall no
longer have any rights, interest, or further obligations under the LLMA, to
Alliance, and Alliance shall have no further obligations to G&L.


IN WITNESS WHEREOF, the Assignor, the Assignee, and Alliance, have executed this
Assignment Agreement as of the date first set forth above. 




G&L ENTERPRISES

 


By:          /s/L. John Lewis                               
 L. John Lewis, Member (Assignor)




GA DU CORPORATION

 


By:           /s/L. John Lewis                               
L. John Lewis, President (Assignee)
 
 
ALLIANCE FINANCIAL NETWORK, INC.






By:           /s/Lawrance I. Lipman                      
Lawrence I. Lipman

2